Citation Nr: 0611892	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.  

2.  Entitlement to service connection for a respiratory 
disorder, including tuberculosis exposure and emphysema.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to November 
1978.  

The appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board of Veterans' Appeals 
(Board) has reviewed the claims folder to determine what 
issues are currently in appellate status.  The RO in an 
August 2001 rating decision denied service connection for 
arthritis of the knees and a respiratory disorder, including 
tuberculosis exposure and emphysema.  The RO sent a letter to 
the veteran in August 2001 notifying him of the rating 
action.  The veteran submitted his notice of disagreement in 
October 2001.  A statement of the case was issued to the 
veteran in April 2002.  The veteran submitted his substantive 
appeal in June 2002 and checked he was appealing all issues 
listed in the statement of the case.  

On his VA Form 9, received in June 2002, the veteran raised 
the issues of service connection for post-traumatic stress 
disorder, a prostate disorder, hearing loss, and a disorder 
affecting his general health.  The RO in a January 2003 
rating decision granted service connection for hearing loss 
(including tinnitus) and denied the claims for service 
connection PTSD and benign prostatic hypertrophy.  A January 
2003 letter from the RO to the veteran notified him of the 
January 2003 rating decision.  The veteran filed his notice 
of disagreement in January 2003 with the denial of service 
connection for PTSD and benign prostatic hypertrophy.  

The veteran raised claims for service connection for a back 
disorder, a vision disorder and a disorder of the arms in his 
January 2003 notice of disagreement.  In February 2003, the 
veteran submitted a "notice of disagreement" with those 
issues.  No rating decision addressing those issues had been 
rendered by VA at that time.  

In February 2003, the RO sent a letter to the veteran and 
erroneously indicated the only issue on appeal was service 
connection for arthritis of the knees, and that the veteran 
had pending claims for non-service connected pension, and 
service connection for a back disorder, a vision disorder, 
and a disorder of the arms.  The RO denied service connection 
for a lumbar disorder, a vision condition and a bilateral arm 
disability in an April 2003 rating decision.  Notwithstanding 
their earlier February 2003 letter, the RO issued a 
supplemental statement of the case as to the issues of 
service connection for arthritis of the knees and a 
respiratory disorder in April 2003.  In April 2003, the 
veteran submitted a VA Form 9 as to the April 2003 rating 
decision denying service connection for a lumbar disorder, a 
vision condition and a bilateral arm disability.  As a 
statement of the case had not been issued as to the April 
2003 rating decision, the Board has construed the VA Form 9 
as a notice of disagreement.  38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  The veteran requested a hearing before 
Hearing Officer at the RO.  The veteran appeared and gave 
testimony before a Decision Review Officer at the RO in 
October 2003.  The Board has accepted the transcript of that 
hearing as a substantive appeal as to the issues of service 
connection for PTSD and benign prostatic hypertrophy.  

The Board in a May 2005 decision denied service connection 
for benign prostatic hypertrophy.  The issues of service 
connection for arthritis of the knees, PTSD and a respiratory 
disorder were remanded to provide the veteran VA 
examinations.  

In the May 2005 remand, the Board noted the veteran had filed 
a notice of disagreement with the April 2003 rating decision 
denying service connection for a back disorder, a vision 
disorder, and a disorder of the arms.  The Board ordered that 
an appropriate statement of the case be issued to the 
veteran.  When the veteran has initiated appellate review by 
submitting a notice of disagreement and the RO has not issued 
a statement of the case to the veteran, the Board must remand 
the claim to the RO for a SOC to be issued.  Manlincon v. 
West, 12 Vet App. 238 (1999).  VA issued the veteran a 
statement of the case as to those issues in September 2005.  
The claims folder does not include a substantive appeal as to 
those issues from the veteran.  The regulations provide that 
a substantive appeal must be filed within one year of the 
date the agency mails the notice of the determination, or 
within 60 days of the date of mailing of the statement of the 
case.  38 C.F.R. § 2.302 (2005).  The time for filing a 
substantive appeal as to that rating decision has expired.  
For that reason, the Board does not have appellate 
jurisdiction of the issues of service connection for back 
disorder, a vision disorder and a disorder of the arms.  The 
issues on appeal are limited to those set out on the title 
page.  

The Board ordered additional development of the veteran's 
claims for service connection.  This included ordering VA 
examinations.  The claims folder includes a printout 
indicating the veteran failed to report for VA examinations.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination, action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2005).  

In this case, there is nothing in the claims folder which 
demonstrates the veteran was notified of his scheduled VA 
examinations.  In addition, after receiving notice that the 
veteran had failed to report, a supplemental statement of the 
case was not sent to the veteran notifying him of the 
scheduled VA examination and his failure to report.  

As the service medical records include treatment for both 
knees, complaints of wheezing and findings on pulmonary 
function testing of normal spirometry with a borderline 
restrictive defect, there is a possibility that the veteran's 
currently diagnosed arthritis of the knees and chronic 
obstructive pulmonary disease began in service.  

In addition, the records from the Vet Center reveal the 
veteran saw casualties in Vietnam and was traumatized by 
events which occurred while convoying materials.  The June 
2002 records include what appears to be an assessment of sub-
diagnostic PTSD.  The veteran should be afforded a VA 
psychiatric evaluation to determine if his current symptoms 
of anxiety support a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for arthritis of the 
knees, PTSD, and a respiratory disorder 
since his separation from the service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.

2.  VA should request the veteran's 
complete service personnel file through 
official channels.  

3.  VA should instruct the veteran to 
provide a detailed account of his claimed 
stressors.  This should include a 
detailed account of events he observed 
while on convoy in the Republic of 
Vietnam.  This should include specific 
dates, places and details and the names 
of any casualties.  The veteran should be 
informed that he may submit statements 
from fellow airmen who observed with him 
any of the stressful events he asserts 
caused the development of PTSD.  The 
veteran's statement and his service 
personnel records should be sent to the 
appropriate office for verifying his 
claimed stressor/s.  

4.  VA should afford the veteran a VA 
psychiatric evaluation to determine if he 
currently has PTSD.   A copy of any 
notice sent to the veteran of the 
scheduled VA examination should be placed 
in the claims folder.  The claims folder 
should be made available to the veteran 
in conjunction with the examination.  

5.  VA should afford the veteran a VA 
pulmonary disorders examination.  A copy 
of any notice sent to the veteran of the 
scheduled VA examination should be placed 
in the claims folder.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner is asked to review the service 
medical records including notes on the 
reverse of a July 1974 Report of 
Examination of occasional wheeze on 
forced expiration, Pulmonary Function 
Data dated in July 1977 which noted 
normal spirometry with borderline 
restrictive defect, and VA chest X-rays 
which noted mild changes of chronic 
obstructive pulmonary disease.  The 
examiner is asked to diagnose any current 
respiratory disorder.  For each disorder 
diagnosed the examiner is asked to 
indicate: If it is at least as likely as 
not (50 percent) that the current 
respiratory disorder began in service?

6.  VA should arrange for the veteran to 
have an orthopedic evaluation.  The 
purpose of the examination is to 
determine if the veteran's currently 
diagnosed arthritis of the knees is 
related to service.  A copy of any notice 
sent to the veteran of the scheduled VA 
examination should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner is asked to review the service 
medical records including September 1955 
spasms of the left knee; July 1964 injury 
to the right knee; August and September 
1966 treatment for recurrent right and 
left knee swelling; July 1967 injury to 
the left knee; and August (no year) X-
rays of the knees; August and September 
1999 service medical facility records of 
treatment of arthritis of the knees.  The 
examiner is asked to diagnose any current 
disorder of the knees.  For each disorder 
diagnosed: he is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent chance)  that 
any current disorder of the right or left 
knee is related to events in service or 
began in service?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






